Citation Nr: 1702431	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  15-14 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to a higher level of special monthly compensation based on the need for aid and attendance for residuals of traumatic brain injury (TBI) under 38 U.S.C.A. § 1114(t).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to April 1991.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over this matter was subsequently transferred to the RO in St. Paul, Minnesota.  See October 2015 certification of appeal.

The Board remanded the case for further development in August 2016, and it has since been returned to the Board for appellate review.  The detailed procedural history of this appeal is set forth in the August 2016 remand.

The Veteran is currently service-connected for residuals of a TBI, which now includes two head scars (separately evaluated as 50 percent and 10 percent disabling), migraine headaches with associated vertigo/dizziness (30 percent disabling), residuals of a TBI, to include memory problems (claimed as dissociative amnesia) (10 percent disabling), and tinnitus (10 percent disabling).  The combined evaluation for the TBI residuals alone is 80 percent.

Historically, the Veteran initiated an appeal as to the denial of increased evaluations for his service-connected chronic fatigue disability, as well as certain TBI residuals (the 50 percent disabling head scar, migraine headaches, and residuals of a TBI, to include memory problems), among other things, in a December 2015 rating decision.  See January 2016 statement of the case (SOC).  He did not perfect an appeal as to those issues within the applicable time period.

In May 2016, the Veteran filed new increased evaluation claims for TBI residuals (the other head scar and residuals of TBI, to include memory problems), as well as the chronic fatigue disability, among other things.  See May 2016 formal claim.  In a September 2016 rating decision, the Agency of Original Jurisdiction (AOJ) adjudicated the portion of the claim related to service connection issues, but not the increased evaluation issues, indicating that they were on appeal.  On review, it appears that the AOJ interpreted the language in the Board's August 2016 remand as an instruction to combine all of the increased evaluation issues addressed in the January 2016 SOC with the pending appeal for the special monthly compensation issue; the AOJ accordingly addressed those issues (with the exception of the 50 percent disabling head scar) and the issue of a higher evaluation for the 10 percent disabling head scar in the November 2016 supplemental SOC (SSOC).

The Board did not intend to take jurisdiction of any claims other than the currently certified appeal for special monthly compensation claim in the August 2016 remand.  Rather, the Board directed that the AOJ decide the TBI-related issues in the May 2016 formal claim in the first instance before readjudicating the special monthly compensation claim.  Moreover, the Veteran did not perfect an appeal as to the issues in the January 2016 SOC.

In addition, it appears that the Veteran has submitted additional evidence and argument for the increased evaluation claims since the AOJ most recently considered them.

Based on the foregoing, the Board declines jurisdiction of the increased evaluation claims as addressed in the November 2016 SSOC (issues 1-4).  The May 2016 new claims for increased evaluations are therefore referred to the AOJ for appropriate action.  38 C.F.R. §§ 19.31(a), 19.9(b) (2016).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the August 2016 remand, the Board instructed the AOJ to consider whether any additional development was needed for the special monthly compensation claim on appeal after completing development and adjudicating of the Veteran's May 2016 claims for increased evaluations for service-connected TBI residuals.

In addition to the development and readjudication related to the special monthly compensation claim, the AOJ also denied increased evaluations for both TBI-related and non-TBI related disabilities in the November 2016 SSOC.  However, as discussed above, the Board declines jurisdiction of those other issues, and they are not otherwise in appellate status at this time.  Moreover, VA cannot use an SSOC to announce decisions by the AOJ on issues not previously addressed in the SOC (i.e., the 10 percent disabling head scar).  38 C.F.R. § 19.31(a).   

Based on the foregoing, the Board finds that a remand is required to ensure due process.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After initial adjudication of the Veteran's May 2016 claims for increased evaluations for service-connected TBI residuals as referred above (initial adjudication should be in a rating decision and not a statement of the case), the AOJ should conduct any other development as may be indicated for the special monthly compensation claim on appeal.  

Further development may include providing a VA aid and attendance examination or obtaining a VA medical opinion based on the TBI residual disabilities alone.  See VA Adjudication Procedures Manual, M21-1, IV.ii.2.H.11.b.

It is noted that the May 2016 increased evaluation claims are not currently in appellate status.  Those claims (other than the chronic fatigue disability claim) are inextricably intertwined only to the extent that an increase in level of the service-connected TBI residual evaluations could affect the Veteran's eligibility for the special monthly compensation benefit sought on appeal.

The Veteran's current level of special monthly compensation based on the need for aid and attendance is based on a combination of his service-connected posttraumatic stress disorder (100 percent disabling) and residuals of TBI, which now includes two head scars (separately evaluated as 50 percent and 10 percent disabling), migraine headaches with associated vertigo/dizziness (30 percent disabling), residuals of TBI, to include memory problems (claimed as dissociative amnesia) (10 percent disabling), and tinnitus (10 percent disabling).  The combined evaluation for the TBI residuals alone is 80 percent.  See M21-1, IV.ii.2.H.8.b (stating that, to establish entitlement to special monthly compensation at the T level, the need for aid and attendance must be due to TBI or multiple disabilities due to TBI that combine to a 100 percent evaluation).

2.  The case should then be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

